DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application claims priority to U.S. Provisional Application no. 62/942,634 filed on 12/02/2019 which claims priority to Foreign Application no. IN201941042040 filed on 10/17/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
All claims receive priority of the prior-filed application filed on 10/17/2019. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1004 (para. 0025 line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The catheter connector is referred to by an incorrect reference number (para. 0018 lines 2 and 5). 
The flow and temperature measurement system is referred to by an incorrect reference number (para. 0019 line 7). 
The acronym “HIPPA” should instead read “HIPAA” (para. 0022 line 6).
 The phrase “withoutdepartingfromtheteachingsofthepresentdisclosure” requires spaces (para. 0050 line 9). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the cloud services comprise at least one of performing spectrometer calibration, storing spectral scan and sensor data, performing urinalysis; performing a sensor fusion algorithm; and providing remote access to collected data” in lines 1-3. The mix of commas and semicolons following the phrase “at least one of” render this claim indefinite. It is unclear whether the claim requires at least one of any of the claimed limitations or if the claim requires one of performing spectrometer calibration, storing spectral scan and sensor data, or performing urinalysis and further requires performing a sensor fusion algorithm and providing remote access to collected data. For the sake of compact prosecution, the examiner is treating the claim as though it recites “the cloud services comprise at least one of performing spectrometer calibration, storing spectral scan and sensor data, performing urinalysis, performing a sensor fusion algorithm, and providing remote access to collected data”. This would make it clear that the claim requires any one of the cloud services functions above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application no. WO2019/118929 to Elbadry (PTO-892) in view of U.S. P.G. Pub. no. US2003/0017073 to Eckhardt (PTO-892) and U.S. Patent no. 9,272,126 to Cunningham (IDS dated 10/14/2020).
Regarding claim 1, Elbadry discloses a fluid catheter system comprising: an optical flow tube (6830 flow tube) for connecting a catheter tube (6832 inlet) to a collection vessel (para. 0137 lines 1-4; 6834 outlet) and a detection device (6800 monitoring device) configured to enclose the optical flow tube (para. 0129 lines 1-7; 6830 flow tube) for detecting bacteria/infection (para. 0256 lines 1-7) within the optical flow tube (6830 flow tube).
Elbadry differs from the instantly claimed invention in that Elbadry fails to disclose the tube connecting a catheter tube to a collection tube and the device configured to destroy bacteria within the optical flow tube.
Cunningham teaches a sensor tube (414 sensor tube) comprising plastic connectors (416 barbed connectors) for connecting the tube in-line with other tubing (col. 18 lines 55-58) that can be used with urinary catheter systems (col. 3 lines 37-42; col. 7 lines 7-11).
Cunningham is considered to be analogous to the instantly claimed invention in that Cunningham teaches a detection system to be used with a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry to comprise plastic connectors for connecting the tube in-line with other tubing as taught by Cunningham, because Cunningham teaches that this would allow the optical flow tube to be inserted in-line with biomedical tubing for the monitoring of metabolites, drug compounds, or bacterial pathogens to detect the onset of infection before it becomes life-threatening (see col. 7 lines 33-43; col. 18 lines 55-59).   
Eckhardt teaches a UV light disinfection device (34 disinfection device) configured to destroy bacteria (para. 0030 definition of disinfection; para. 0062 lines 9-14) within a flow tube (para. 0061-0062 lines 1-12 and 1-14 explanation of disinfection unit; 1 catheter).
Eckhardt is considered to be analogous to the instantly claimed invention in that Eckhardt teaches a disinfection system for a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the detection device of Elbadry to comprise a UV light disinfection system to destroy bacteria within the flow tube as taught by Eckhardt, because Eckhardt teaches that a UV light system provides better disinfection of catheter systems than conventional means such as flushing with a sterile solution (see para. 0028-0029 lines 8-14 and 8-12).
Regarding claim 2, Elbadry discloses that the optical flow tube is disposable (para. 0129 lines 4-5; 6830 flow tube) and the detection device (6800 monitoring device) is reusable (para. 0126 lines 6-8; para. 0129 lines 2-3).
Regarding claim 3, Elbadry discloses that the detection device (6800 monitoring device) comprises a clamshell spectrometer (para. 0129 lines 2-9 explanation of configuration of the housing; para. 0251-0258 discussion of different embodiments of optical sensor arrangements for use with 6800 monitoring device; 6822 optical sensor arrangement of Fig. 43-44; Fig. 43 optical sensor shown to fully encompass 6830 flow tube; Fig. 68A-D 6800 monitoring device comprising 6812 hinge to open in a manner similar to a clamshell).
Regarding claim 4, Elbadry discloses that the optical flow tube (6830 flow tube) comprises at least one sensor for measuring at least one of a flow rate of urine within the system and a temperature of the urine within the system (para. 0028 lines 1-4 fluid conduit may be coupled to a urinary catheter; para. 0143 lines 5-8).
Regarding claim 7, Elbadry discloses that the detection device (6800 monitoring device) is wirelessly connected to cloud services (para. 0133-0134 6800 communicates to database server via wireless transmitter; para. 0447 lines 1-2 database server can comprise cloud based storage).  
Regarding claim 8, Elbadry discloses that the cloud services comprise at least one of storing spectral scan and sensor data (para. 0326 lines 1-18 database server stores optical scatter and sensor data) and providing remote access to collected data (para. 0447 lines 1-7 database server can comprise cloud based storage; stored data is accessible from any device granted data access).  
Regarding claim 9, Elbadry discloses that the detection device (6800 monitoring device) comprises a dual spectrometer system (para. 0258 lines 1-13 spectroscopy system can run measurements within infrared and near UV spectrums; Fig. 44).
Elbadry differs from the instantly claimed invention in that Elbadry fails to disclose that the detection device comprises an ultraviolet-C light emitting diode.
Eckhardt teaches a UV light disinfection device (34 disinfection device) comprising an ultraviolet-C light emitting diode (para. 0037 lines 1-7).
The motivation to modify Elbadry by the structural modifications of Eckhardt is explained in the rejection of claim 1.
Regarding claim 10, Elbadry discloses that the optical flow tube (6830 or 7000 flow tube) is optically transparent at a range of wavelengths (para. 0144-0145 lines 1-10 and 1-2).   
Regarding claim 16, Elbadry differs from the instantly claimed invention in that Elbadry fails to disclose that the clamshell spectrometer comprises a reflective interior. 
Eckhardt teaches a clamshell housing (para. 0061; 35 housing) of a UV light disinfection device (34 disinfection device) comprising a reflective interior (para. 0060; 39a and 39b interior surfaces of 35 housing chamber).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the clamshell housing of the detection device of Elbadry to comprise a reflective interior as taught by Eckhardt, because Eckhardt teaches that this will aid in directing light to the catheter within the clamshell housing (see para. 0060 lines 13-16).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claims 1 and 4 above, and further in view of Foreign Patent Document no. WO2015/105916 to Luxon (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claims 1 and 4 above. 
Regarding claims 5-6, the teachings of Elbadry, Cunningham, and Eckhardt differ from the instantly claimed invention in that they fail to disclose that the disinfection and detection device comprises a radio frequency identification (RFID) reader for powering and reading the at least one sensor.  
Luxon teaches a detection device (9 docking station or 11 unit controller) comprising an RFID reader (21 RFID reader) for powering and querying RFID chip sensors of the system (para. 0079-0080 lines 18-20 sensors of the system, lines 22-25 docking station comprising RFID reader, lines 27-29 querying sensors of the system, lines 34-35 and 1 powering chips by RFID transmission). 
Luxon is considered to be analogous to the instantly claimed invention in that Luxon teaches a system for analyzing within a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the disinfection and detection device and sensors of Elbadry, Cunningham, and Eckhardt to comprise an RFID reader and RFID chips as taught by Luxon, because Luxon teaches that this allows for wireless querying and reporting of sensor values (see para. 0079 lines 23-25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claims 1 and 10 above as evidenced by NPL U-W to NASA (PTO-892).

The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claims 1 and 10 above.
Regarding claim 11, Elbadry discloses that the optical flow tube (6830 or 7000 flow tube) is optically transparent to at least one of ultraviolet light, visible light, and infrared radiation (para. 0144-145 lines 1-10 and 1-2).
NASA discloses that the ultraviolet light spectrum is 10-400 nm (NPL W), the visible light spectrum is 380-700 nm (NPL V), and the infrared light spectrum is 700 nm-1 mm (NPL U). 
Therefore, the disclosure of Elbadry encompasses the range of wavelengths as claimed.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claim 1 above, and further in view of Foreign Patent Document no. WO2012/033906 to Lampotang (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claim 1 above.
Regarding claim 12, the teachings of Elbadry, Cunningham, and Eckhardt differ from the instantly claimed invention in that they fail to disclose that the optical flow tube comprises a permeable membrane to reject air bubble formation.  
Lampotang teaches a drainage tube (Fig. 11B) comprising a permeable membrane (120 gas permeable patch) to reject air bubble formation (pg. 3 lines 26-30 trapping of an air pocket in a drainage tube due to pressure differential).
Lampotang is considered to be analogous to the instantly claimed invention in that Lampotang teaches a urinary catheter system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry, Cunningham, and Eckhardt to comprise a permeable membrane as taught by Lampotang, because Lampotang teaches that venting the tube to the atmosphere changes the pressure within the tube and results in an equalization of pressure that allows for improved urine flow and better bladder emptying (see pg. 23 lines 29-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claim 1 above, and further in view of U.S. Patent no. 7,829,029 to Zumeris (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claim 1 above.
Regarding claim 13, the teachings of Elbadry, Cunningham, and Eckhardt differ from the instantly claimed invention in that they fail to disclose that the optical flow tube comprises an acoustic coupler for capturing and propagating acoustic energy to inhibit biofilm formation.  
Zumeris teaches a urinary catheter (100 catheter) comprising a clip-on acoustic coupler (200 acoustic actuator comprising 210 piezo-element, 300 microprocessor, 320 wire connection) for capturing and propagating acoustic energy (col. 12 lines 19-46) to inhibit biofilm formation (col. 13-14 lines 65-67 and 1-5).
Zumeris is considered to be analogous to the instantly claimed invention in that Zumeris teaches a catheter device for preventing biofilms. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry, Cunningham, and Eckhardt to comprise an acoustic coupler as taught by Zumeris, because Zumeris teaches that acoustic energy disrupts the initial step of biofilm formation by physically blocking bacterial attachment to the catheter surface (see col. 5 lines 12-30).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claim 1 above, and further in view of Foreign Patent Document no. WO2002/096478 to Ryan (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claim 1 above.
Regarding claims 14-15, the teachings of Elbadry, Cunningham, and Eckhardt differ from the instantly claimed invention in that they fail to disclose that the optical flow tube comprises an ultraviolet-C (UVC) antireflective coating or a near infrared (NIR) antireflective coating.
Ryan teaches a catheter (34 distal end of the catheter system) comprising an antireflective coating (pg. 8 lines 6-7) to be used with infrared or ultraviolet radiation (pg. 7 lines 32-37 infrared and ultraviolet radiation being used within the catheter system).
Ryan is considered to be analogous to the instantly claimed invention in that Ryan teaches a catheter comprising optical elements. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry, Cunningham, and Eckhardt to comprise an antireflective coating as taught by Ryan, because Ryan teaches that an anti-reflective coating avoids Fresnel reflections within the system (see pg. 8 lines 6-7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claims 1 and 3 above as evidenced by NPL U-V to NASA (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claims 1 and 3 above.
Regarding claim 17, Elbadry discloses that the clamshell spectrometer (6822 optical sensor arrangement of Fig. 43-44 of 6800 monitoring device with clamshell housing shown in Fig. 68A-68D) blocks ambient light (para. 0129 lines 9-13) and provides visual spectrum (VIS) - near infrared (NIR) light integration (para. 0131 lines 10-13 provides light integration within the wavelength ranges between 260-550 nm and 700 nm-1mm).
NASA discloses that the visible light spectrum is 380-700 nm (NPL V) and the near-infrared light spectrum is 700-3000 nm (NPL U).  
Therefore, the disclosure of Elbadry provides light integration within the visible light spectrum and the near-infrared light spectrum as claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, Cunningham, and Eckhardt as applied to claims 1 and 3 above, and further in view of U.S. Patent no. 6,428,491 to Weiss (PTO-892).
The teachings of Elbadry, Cunningham, and Eckhardt are explained in the rejection of claims 1 and 3 above. 
Regarding claim 18, Eckhardt teaches a clamshell housing (para. 0061; 35 housing) of a UV light disinfection device (34 disinfection device) comprising an ultraviolet-C light emitting diode (para. 0037) to disinfect a fluid catheter system (para. 0089); however, the combined teachings of Elbadry, Cunningham, and Eckhardt differ from the instantly claimed invention in that they fail to disclose that the clamshell spectrometer deters biofilm growth via ultrasound.  
The motivation to modify Elbadry by the structural modifications of Eckhardt is explained in the rejection of claim 1 above.
Weiss teaches a clamshell housing (107 body of 101 fastener openable along 106 hinged spring for clamping) of a preventative device (108 ultrasonic generator) comprising an ultrasound system (102 ultrasonic transducer, 103 integrated circuit, 104 battery) to deter biofilm growth (col. 5 lines 31-33). 
Weiss is considered to be analogous to the instantly claimed invention in that Weiss teaches a disinfection system for use with a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the clamshell spectrometer of the detection device of Elbadry, Cunningham, and Eckhardt to further comprise an ultrasound system as taught by Weiss, because Weiss teaches that the application of ultrasonic energy prevents the occurrence of and helps to treat infection (see col. 3 lines 39-46).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application no. WO2019/118929 to Elbadry (PTO-892) in view of U.S. Patent no. 9,272,126 to Cunningham (IDS dated 10/14/2020), Foreign Patent Document no. WO2012/033906 to Lampotang (PTO-892), U.S. Patent no. 7,829,029 to Zumeris (PTO-892), and Foreign Patent Document no. WO2002/096478 to Ryan (PTO-892).
Regarding claim 19, Elbadry discloses an optical flow tube (6830 flow tube) for use in a fluid catheter system, the optical flow tube (6830 flow tube) for connecting a catheter tube (6832 inlet) to a collection vessel (para. 0137 lines 1-4; 6834 outlet) and comprising: at least one sensor for measuring at least one of a flow rate of urine within the system and a temperature of the urine within the system (para. 0028 lines 1-4 fluid conduit may be coupled to a urinary catheter; para. 0143 lines 5-8); wherein the optical flow tube (6830 or 7000 flow tube) is optically transparent at a range of wavelengths (para. 0144-0145 lines 1-10 and 1-2).
Elbadry differs from the instantly claimed invention in that Elbadry fails to disclose the optical flow tube for connecting a catheter tube to a collection tube comprising a permeable membrane to reject air bubble formation; an acoustic coupler for capturing and propagating acoustic energy to inhibit biofilm formation; and at least one of an ultraviolet-C (UVC) antireflective coating and a near infrared (NIR) antireflective coating.
Cunningham teaches a sensor tube (414 sensor tube) comprising plastic connectors (416 barbed connectors) for connecting the tube in-line with other tubing (col. 18 lines 55-58) that can be used with urinary catheter systems (col. 3 lines 37-42; col. 7 lines 7-11).
Cunningham is considered to be analogous to the instantly claimed invention in that Cunningham teaches a detection system to be used with a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry to comprise plastic connectors for connecting the tube in-line with other tubing as taught by Cunningham, because Cunningham teaches that this would allow the optical flow tube to be inserted in-line with biomedical tubing for the monitoring of metabolites, drug compounds, or bacterial pathogens to detect the onset of infection before it becomes life-threatening (see col. 7 lines 33-43; col. 18 lines 55-59).   
Lampotang teaches a drainage tube (Fig. 11B) comprising a permeable membrane (120 gas permeable patch) to reject air bubble formation (pg. 3 lines 26-30 trapping of an air pocket in a drainage tube due to pressure differential).
Lampotang is considered to be analogous to the instantly claimed invention in that Lampotang teaches a urinary catheter system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry to comprise a permeable membrane as taught by Lampotang, because Lampotang teaches that venting the tube to the atmosphere changes the pressure within the tube and results in an equalization of pressure that allows for improved urine flow and better bladder emptying (see pg. 23 lines 29-34).
Zumeris teaches a urinary catheter (100 catheter) comprising a clip-on acoustic coupler (200 acoustic actuator comprising 210 piezo-element, 300 microprocessor, 320 wire connection) for capturing and propagating acoustic energy (col. 12 lines 19-46) to inhibit biofilm formation (col. 13-14 lines 65-67 and 1-5).
Zumeris is considered to be analogous to the instantly claimed invention in that Zumeris teaches a catheter device for preventing biofilms. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry to comprise an acoustic coupler as taught by Zumeris, because Zumeris teaches that acoustic energy disrupts the initial step of biofilm formation by physically blocking bacterial attachment to the catheter surface (see col. 5 lines 12-30).
Ryan teaches a catheter (34 distal end of the catheter system) comprising an antireflective coating (pg. 8 lines 6-7) to be used with infrared or ultraviolet radiation (pg. 7 lines 32-37 infrared and ultraviolet radiation being used within the catheter system).
Ryan is considered to be analogous to the instantly claimed invention in that Ryan teaches a catheter comprising optical elements. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the optical flow tube of Elbadry to comprise an antireflective coating as taught by Ryan, because Ryan teaches that an anti-reflective coating avoids Fresnel reflections within the system (see pg. 8 lines 6-7).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application no. WO2019/118929 to Elbadry (PTO-892) in view of U.S. P.G. Pub. no. US2003/0017073 to Eckhardt (PTO-892) and Foreign Patent Document no. WO2015/105916 to Luxon (PTO-892).
Regarding claim 20, Elbadry discloses a fluid catheter system comprising: a detection device (6800 monitoring device) configured to enclose an optical flow tube (para. 0129 lines 1-7; 6830 flow tube) for detecting bacteria/infection (para. 0256 lines 1-7) within the optical flow tube (6830 flow tube), the detection device (6800 monitoring device) further comprising: a dual spectrometer system (para. 0258 lines 1-13 spectroscopy system can run measurements within infrared and near UV spectrums; Fig. 44); the optical flow tube (6830 flow tube) comprising at least one sensor for measuring at least one of a flow rate of urine within the system and a temperature of the urine within the system (para. 0028 lines 1-4 fluid conduit may be coupled to a urinary catheter; para. 0143 lines 5-8); and wherein the detection device (6800 monitoring device) is wirelessly connected to cloud services (para. 0133-0134 6800 communicates to database server via wireless transmitter; para. 0447 lines 1-2 database server can comprise cloud based storage), the cloud services comprising at least one of storing sensor data and providing remote access to collected data (para. 0447 lines 1-7). 
Elbadry differs from the instantly claimed invention in that Elbadry fails to disclose the device configured to destroy bacteria within the optical flow tube and a radio frequency identification (RFID) reader for reading at least one sensor disposed in the optical flow tube.
Eckhardt teaches a UV light disinfection device (34 disinfection device) configured to destroy bacteria (para. 0030 definition of disinfection; para. 0089 lines 14-18) within a flow tube (para. 0061-0062 lines 1-12 and 1-14 explanation of disinfection unit; 1 catheter).
Eckhardt is considered to be analogous to the instantly claimed invention in that Eckhardt teaches a disinfection system for a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the detection device of Elbadry to comprise a UV light disinfection system to destroy bacteria within the flow tube as taught by Eckhardt, because Eckhardt teaches that a UV light system provides better disinfection of catheter systems than conventional means such as flushing with a sterile solution (see para. 0028-0029 lines 8-14 and 8-12).
Luxon teaches a detection device (9 docking station or 11 unit controller) comprising an RFID reader (21 RFID reader) for powering and querying RFID chip sensors of the system (para. 0079-0080 lines 18-20 sensors of the system, lines 22-25 docking station comprising RFID reader, lines 27-29 querying sensors of the system, lines 34-35 and 1 powering chips by RFID transmission). 
Luxon is considered to be analogous to the instantly claimed invention in that Luxon teaches a system for analyzing bodily fluids within a catheter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the disinfection and detection device and sensors of Elbadry, Cunningham, and Eckhardt to comprise an RFID reader and RFID chips as taught by Luxon, because Luxon teaches that this allows for wireless querying and reporting of sensor values (see para. 0079 lines 23-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781